Citation Nr: 1813359	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-30 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1986 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In July 2014, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A July 2014 Decision Review Officer decision granted service connection for a psychiatric disorder.  Thus, that issue is no longer on appeal.

The issue of entitlement to service connection for a lumbosacral spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disorder did not have its onset in active service or for many years thereafter, and it is not related to such service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in July 2010.  VA also fulfilled its obligation to assist the Veteran in developing the claim, including with respect to a VA examination.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within the year after active service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran asserts that he incurred a cervical spine disorder in active service.  On his June 2010 claim for benefits, he indicated that his cervical spine disorder began in 2009.

The service treatment records do not show that the Veteran suffered a neck injury.  While a February 1987 record shows complaints of right ear and neck pain, he was diagnosed with serous otitis of the right ear and otitis externa of both ears.  A neck disorder was not diagnosed at that time and there are no subsequent complaints of neck problems.  Thus, the record indicates that the neck pain was associated with ear problems.  The Veteran did not complain of neck problems at the May 1988 separation examination, and evaluation of the spine was normal.

Post service, the first evidence of neck problems is documented in March 1997 private treatment records.  The record then shows complaints of a sudden onset of neck pain with radicular symptoms in January 2010.  Subsequent records indicate that the neck problems began in January 2010.  Thus, the record indicates that the March 1997 complaints of neck pain resolved with no chronic disability of the cervical spine.  However, even if the Board were to date the onset of symptoms to March 1997, that would still be almost 9 years after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

While the Veteran underwent an MRI of the cervical spine in December 2009, the report of the MRI reflects that the study was being conducted for bilateral lower extremity hyperreflexia.  Even if there is an error in that report and the study were for upper extremity symptoms, that would still date the onset of symptoms to over 21 years after discharge from active service.  

The Board also notes the Veteran's testimony that his medical records show that he was first treated for neck pain in March 1992.  However, as stated above, the first record of neck complaints is dated March 1997.  There are two March 1997 records, the latter of which looks like it is dated in March 1992 but is clearly March 1997 as it refers to the earlier March 1997 record.  Thus, the Board reiterates that the first evidence of neck problems is documented in March 1997.

Given the above, the Board finds that the Veteran's cervical spine disorder did not have its onset in active service or for many years thereafter.  With no objective evidence of arthritis within one year after discharge from active service, service connection on a presumptive basis is not warranted.

However, given the Veteran's lay report of injuring his neck in service, he was afforded a VA examination in August 2017.  At that time, he reported a history of neck pain with radiation to the right shoulder starting in 2010.  He reported that an MRI showed a pinched nerve.  The examiner provided a diagnosis of degenerative arthritis of the cervical spine with right upper extremity radiculopathy.  Based on a thorough review of the claims file and current peer reviewed medical literature, the examiner opined that the Veteran's cervical spine disorder was not incurred in or caused by service.  The examiner explained that there was limited medical evidence in the claims file to note that the Veteran sustained a neck condition in service.  

The Board notes that the basis of the examiner's opinion was that there was no evidence of treatment for a cervical spine disorder in service or for many years thereafter.  In that regard, the Board observes that continuity of symptoms, not treatment, is required to support a claim for service connection.  In this case, however, the Veteran's claim for benefits and the history reported in the medical records show that the symptoms of his current neck disorder began in 2009 or 2010.  Thus, the probative value of the examiner's opinion is not significantly reduced.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, the Board finds that the Veteran's cervical spine disorder is not related to active service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent the Veteran is claiming to have experienced continuous neck pain since active service, he is not found to be credible.  He did not complain of neck problems at his separation examination and examination at that time revealed a normal spine.  There is no medical evidence of a neck disorder until March 1997, almost 9 years after discharge from service and which the record indicates resolved, and then nothing until December 2009, over 21 years after discharge from service.  Lastly, if he had experienced neck problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in June 2010.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current cervical spine disorder to active service.

In conclusion, service connection for a cervical spine disorder is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  


ORDER

Service connection for a cervical spine disorder is denied. 


REMAND

The Veteran asserts that he incurred a back disorder in active service.  On his June 2010 claim for benefits, he indicated that his back disorder began in 1988.

The service treatment records do not show any complaints of back problems.  After discharge, private treatment records show a mild backache from shoveling snow in January 1996, and complaints of back pain and diagnosis of muscle spasm in March 1997.  February 2000 x-rays of the lumbar spine revealed minimal anterior marginal lipping along L3-4 and L4-5.  A February 2001 record shows a long history of back pain that was worse in the past four days.  Current medical records show a diagnosis of degenerative arthritis of the lumbosacral spine.

In a December 2013 statement, a private physician noted that the Veteran had been seen for back pain in 1988 after discharge from the Navy but there were no records from that time and he was unsure of the extent of damage or treatment provided.

At the July 2014 hearing, the Veteran reported injuring his back in May 1987 during sentry duty and again in April 1988 during maintenance and cleaning.  

The Veteran was afforded a VA examination in August 2017.  At that time, he reported that he began to have low back pain in service after being assigned as a water sentry watcher in1987 and had to carry a two-way walkie-talkie radio on his back for four hours at a time.  He reported taking pain medication and using pain patches.  He reported that the pain continued after service and that he saw doctors every 3 to 4 months for pain medication.  The examiner stated that the Veteran was diagnosed with a disc bulge in 1998 and spinal stenosis in 1988.  The examiner provided a diagnosis of degenerative arthritis of the lumbosacral spine.  The examiner opined that the Veteran's lumbosacral spine disorder was not incurred in or caused by service.  The examiner explained that there was limited medical evidence in the claims file to note that the Veteran sustained a back condition in service.  

While the Board appreciates the examiner's opinion, an addendum is needed to ensure that the opinion was based on an accurate medical history.  With respect to the examiner's statement that the Veteran was diagnosed with a disc bulge in 1998 and spinal stenosis in 1988, the record does not contain any reports from those time frames showing either diagnosis.  If the examiner was simply relaying the history as provided by the Veteran, the examiner should specify so and then state whether that history is supported by the evidence in the claims file.  Also, the record is unclear whether the examiner's review of the claims file included the private physician's December 2013 statement noting that the Veteran was seen for back pain in 1988 but that there were no records from that time.

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran's claims file to be reviewed by the examiner who conducted the August 2017 VA examination for an addendum.  

With respect to the examiner's statement in the original examination report that the Veteran was diagnosed with a disc bulge in 1998 and spinal stenosis in 1988, the examiner should state whether that was a relaying of the history provided by the Veteran and, if so, whether that history is supported by the evidence in the claims file.  

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbosacral spine disorder had its onset during active service or within one year thereafter, or is otherwise causally related to such service.  

The examiner should discuss the post service treatment records, including February 2000 x-rays of the lumbar spine showing minimal anterior marginal lipping along L3-4 and L4-5 and February 2001 record showing a long history of back pain.  The examiner should discuss the December 2013 statement from the private physician noting that the Veteran was seen for back pain in 1988 but that there were no records from that time.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

2. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


